DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1 and 11, the claimed invention recites “for each of a plurality of N wavelengths” is not defined because there is no precedent operation step define for where a plurality of N wavelengths come from in order to define for the reflected electromagnetic signal having that wavelength. Therefore, the claimed invention is unclear.
 	Dependent claims 2-10 and 12-14 are rejected based on the rejection of the base claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 15-20 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation from the plurality of phase values, compute an estimated distance between the imaged object and the signal receiver at least in part by: computing a closest vector point between a vector of the plurality of phase values and an orthogonal projection matrix, wherein: the orthogonal projection matrix encodes an orthogonal projection into a subspace orthogonal to a vector of a least common multiple of the N wavelengths divided by each of the N wavelengths, and computing the closest vector point includes, over a plurality of iterations in which a plurality of estimated elements of the closest vector point updated, estimating a minimum value of a cost function of the plurality of estimated elements; computing a normalized distance based on the plurality of phase values, the closest vector point, and the vector of the least common multiple divided by each of the N wavelengths; computing the estimated distance based on the normalized distance and the least common multiple; and output the estimated distance.
Assad Akhlaq et al, “Basis Construction for Range Estimation by Phase Unwrapping” discloses estimating the distance or range for measuring range within an interval of length equal to the wavelength of the signal. The range can be measured within an interval of length equal to the least common multiple of these wavelengths, providing range or distance between receiver and transmitter includes the phase of the received signal, calculating estimate distance or range from the signal by calculating an estimate phase of principle component, and estimator can  be computed by finding a closest point in a lattice, but does not expressly discloses the above features of claims 1 and 11.
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Perry et al (US 10598783) discloses multi-frequency unwrapping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2857